The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed April 11, 20222. In virtue of this communication, claims 1-18 are currently patentable. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hinckley (US 20100321275 A1) in view of Cavallaro (US 20190012000 A1) discloses a multiple display computing device, including technology for automatically selecting among various operating modes so as to display content on the displays based upon their relative positions. For example concave modes correspond to inwardly facing viewing surfaces of both displays, such as for viewing private content from a single viewpoint. Convex modes have outwardly facing outwardly surfaces, such that private content is shown on one display and public content on another. Neutral modes are those in which the viewing surfaces of the displays are generally on a common plane, for single user or multiple user/collaborative viewing depending on each display's output orientation. The displays may be movably coupled to one another, or may be implemented as two detachable computer systems coupled by a network connection. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624